 

EXHIBIT 10.2

 

STRICT FORECLOSURE AGREEMENT

 

This STRICT FORECLOSURE AGREEMENT (the “Agreement”) is entered into as of
October 3, 2016 at 3:00 p.m. prevailing Central Time (the “Effective Date”), by
and between MediGain, LLC, a Texas limited liability company (“MediGain”),
Millennium Practice Management Associates, LLC, a New Jersey limited liability
company (“Millennium” and, collectively with MediGain, the “Debtors”), and MTBC
Acquisition, Corp. (“MTBC” and, collectively with the Debtors, the “Parties”).

 

WHEREAS, on October 3, 2014, MediGain entered into a Note Purchase and Revolving
Credit Agreement (as amended, the “Credit Agreement”) and related documents
(collectively with the Credit Agreement, the “Loan Documents”) with The
Prudential Insurance Company of America and Prudential Retirement Insurance and
Annuity Company (the “Senior Secured Noteholders”) in the approximate amount of
$9.875 million (the “Senior Secured Indebtedness” and “Senior Secured Notes”)
secured by a first priority lien on substantially all of the assets of MediGain,
including 100% of the stock of RCM-MediGain India Private Limited (“RCM-MediGain
India”). MediGain currently owes approximately $13 million of Senior Secured
Indebtedness.

 

WHEREAS, on October 3, 2014, MediGain also entered into a Note Agreement with
the below listed subordinated noteholders (the “Subordinated Noteholders”) in
which MediGain agreed to issue, and the Subordinated Noteholders agreed to
purchase, $14.1 million of subordinated notes due October 3, 2020 (the
“Subordinated Notes”). In addition, MediGain issued Class W Units to the
Subordinated Noteholders in exchange for $4 million, along with a Put Agreement
in which MediGain agreed to repurchase the Class W Units upon the exercise of a
put option provided to the Subordinated Noteholders. The Subordinated
Noteholders are:

 

  a. Prudential Capital Partners IV, L.P.,         b. Prudential Capital
Partners (Parallel Fund) IV, L.P.,         c. Prudential Capital Partners
Management Fund IV, L.P., and         d. PCP Healthcare Revenue Cycle Holding,
L.P.

 

MediGain currently owes approximately $20.8 million to the Subordinated
Noteholders (the “Subordinated Indebtedness”). The Subordinated Indebtedness is
unsecured.

 

Millennium Acquisition in 2014

 

WHEREAS, approximately $13.4 million of the proceeds of the Senior Secured and
Subordinated Notes were used by MediGain for the acquisition of Millennium, now
a wholly owned subsidiary of MediGain.

 

WHEREAS, Millennium is headquartered in Upper Saddle River, New Jersey.
Millennium provides services similar to those provided by MediGain, including
outsourced medical billing and collection services to medical professionals in
office-based settings, including cardiology, neurology, nephrology, urology, and
internal medicine specialties.

 

WHEREAS, Millennium guaranteed MediGain’s Senior Secured Indebtedness and
Subordinated Indebtedness. Millennium has pledged substantially all of its
assets to secure its guaranty obligations to the Senior Secured Noteholders (the
“Millennium Guaranty”). Its guaranty obligation to the Subordinated Noteholders
is unsecured.

 

 

 

 

WHEREAS, the organizational chart for MediGain is currently as follows:

 

[image_001.jpg]

 

Defaults/Forbearance Agreements

 

WHEREAS, in January 2015, MediGain began defaulting on required payments to the
Senior Secured Noteholders. On April 15, 2015, June 9, 2015, October 2, 2015,
January 14, 2016 and February 2, 2016, MediGain and/or Millennium entered into
Forbearance Agreements with the Senior Secured Noteholders. The fifth
Forbearance Agreement expired on April 30, 2016, and interest then began
accruing at the default rate.

 

WHEREAS, in February 2016, faced with decreasing revenues and severe financial
distress, including approximately $13 million of defaulted Senior Secured
Indebtedness, and approximately $20.8 million of defaulted Subordinated
Indebtedness, MediGain and Millennium retained TKO Miller, LLC to provide it
with investment banking services to market for sale substantially all of the
assets of MediGain and Millennium. All of the indications of interests and
proposals from potential purchasers were for an amount significantly less than
the Senior Secured Indebtedness.

 

Sale of Senior Secured Indebtedness

 

WHEREAS, on and effective as of the Effective Date, the Senior Secured
Noteholders have transferred and assigned all of their right, title and
interests in and to the Senior Secured Indebtedness, under the Loan Documents
and in the Millennium Guaranty, to MTBC.

 

2

 

 

Analysis of Available Options

 

WHEREAS, based on the results of the sales process conducted by TKO Miller, LLC
and the historical and projected earnings of MediGain, the Debtors’ Boards of
Managers acknowledge that the MediGain and Millennium assets are worth less than
the Senior Secured Indebtedness, and certainly less than the combined Senior
Secured Indebtedness and the Subordinated Indebtedness. Accordingly, the
Debtors’ Boards of Managers now acknowledge that there is not enough value to
repay the Senior Secured Indebtedness in full, and insufficient asset value for
any recovery for the Subordinated Noteholders, the other unsecured creditors and
the equity owners of MediGain. After consulting with counsel and MediGain’s
management, and in light of the estimated MediGain asset values and the
historical and projected EBITDA of MediGain, the Boards of Mangers now
acknowledge that:

 

  a. The Debtors cannot continue to operate in the normal course of business
with their current capital structure and near-term prospects;         b. The
Debtors can only service a fraction of the existing Senior Secured Indebtedness,
and certainly none of the Subordinated Indebtedness;         c. Any
restructuring of the Debtors’ current capital structure would require
forgiveness of all of the Subordinated Indebtedness, as well as the conversion
of a significant portion of the Senior Secured Indebtedness to equity (which
would, of course, require the extinguishment of all existing equity);         d.
A sale of the Debtors’ assets would provide no value or recovery for the
Subordinated Noteholders, the other unsecured creditors and the equity owners;
and         e. The Debtors do not have sufficient funds to finance a Chapter 11
bankruptcy proceedings and, even if the Debtors could finance a bankruptcy
proceeding, the main benefit of such a proceeding would be to provide the
Debtors with time to either formulate and propose a plan of reorganization or to
conduct a “§363 sale” of their assets. The Board of Managers believes that
Chapter 11 proceedings would result in the loss of significant clients and
revenues, and therefore would significantly reduce the Debtors’ asset values and
projected earnings. Accordingly, the Board of Managers has determined that
bankruptcy filings would pose a real and imminent threat to their business
operations and reduce the value of their assets.

 

Proposed Strict Foreclosure Agreement

 

WHEREAS, since the Debtors have not been able to formulate a viable restructure
plan, MTBC, the current owner and holder of the Senior Secured Indebtedness, has
proposed that the Debtors transfer the foreclosed collateral securing the Senior
Secured Indebtedness other than the Retained Assets (defined below), which are
more fully described on Exhibit A (the “Foreclosed Collateral”), to MTBC in full
satisfaction of the Senior Secured Indebtedness pursuant to Article 9-620 of the
Uniform Commercial Code (i.e., a “strict foreclosure”) (the “Proposal”). With no
viable alternatives available, the Debtors elected to negotiate this strict
foreclosure agreement with MTBC in which the Debtors will provide their consent
to the Proposal in exchange for MTBC’s agreement:

 

3

 

 

  a. to allow the Debtors to retain their cash to pay orderly wind down expenses
of the Debtors (including preparation and filing of final tax returns);        
b. to assume certain of the Debtors’ executory contracts;         c. to assume
and pay certain of the Debtors’ outstanding non-insider and undisputed trade
payables incurred in the ordinary course of business, in an aggregate amount of
not more than $650,000 (which may include amounts due under executory contracts
referenced in b hereof); and         d. to offer employment at will to certain
of the Debtors’ employees and to assume substantially all accrued but unpaid
wages, vacation and other employee benefits due employees, in an aggregate
amount of not more than $500,000.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1.       Recitals Incorporated. The recitals and prefatory phrases and
paragraphs set forth above are hereby incorporated in full and made a part of
this Agreement.

 

2.       Transfer of Foreclosed Collateral to MTBC in Satisfaction of Senior
Secured Indebtedness. Pursuant to Section 9-620 of the Uniform Commercial Code,
by the execution of this Agreement, the Debtors hereby voluntarily transfer,
convey and assign to MTBC all of the Debtors’ legal, equitable and beneficial
right, title and interest in and to the Foreclosed Collateral, and the Debtors
consent, without any objection of any kind or nature, to the acceptance of the
Foreclosed Collateral, and MTBC agrees by the execution of this Agreement that
such transfer is in full satisfaction, payment and release of the Senior Secured
Indebtedness and the Millennium Guaranty. (All references to the Uniform
Commercial Code are deemed to be references to the Uniform Commercial Code in
effect in the State of Texas as of the date of this Agreement (the “UCC”) unless
otherwise specifically indicated.) The Debtors further agree that they shall
execute or deliver to MTBC such further instruments or documents, or take such
further action, as is necessary or desirable to MTBC to accomplish the transfer
of the Foreclosed Collateral contemplated hereby. MTBC agrees that it shall
execute and deliver to the Debtors such further instruments or documents, or
take such action, as is necessary or desirable to evidence the full satisfaction
and payment of the Senior Secured Indebtedness and the Millennium Guaranty as
provided herein. Without limiting the foregoing, upon execution of this
Agreement, the Debtors shall deliver to MTBC all certificates and instruments
representing or evidencing the equity interest in the Debtors’ subsidiaries. For
the avoidance of doubt, Foreclosed Collateral shall include all funds received
by the Debtors on or after October 1, 2016 through the Effective Date.

 

3.       Acceptance of the Foreclosed Collateral in Full Satisfaction of Senior
Secured Indebtedness. MTBC hereby accepts the transfer of all of the Debtors’
rights, title and interests in and to the Foreclosed Collateral in payment,
satisfaction and release of the Senior Secured Indebtedness and the Millennium
Guaranty pursuant to Section 9-620 of the UCC and other applicable laws.

 

4

 

 

4.       Retained Assets. Notwithstanding anything contained herein to the
contrary, the Debtors are allowed to retain, and MTBC releases its liens and
security interests, in (i) cash (which shall not include any funds received by a
Debtor on or after October 1, 2016 through the Effective Date), (ii) all causes
of action against Mr. Dinesh Butani, Mr. Greg Hackney and their affiliates
arising prior to the Effective Date, (iii) all personal property and real
property leases of the Debtors that are not Assumed Contracts, and (iv) all
insurance policies.

 

5.       Assumed Liabilities. Upon the terms and subject to the conditions of
this Agreement, and in consideration of the Debtors’ consent to MTBC’s Proposal
and strict foreclosure as provided herein, MTBC agrees to assume, pay, perform,
and discharge promptly when payment or performance is due or required the
following liabilities and obligations of the Debtors (the “Assumed
Liabilities”):

 

(a)       all claims, liabilities and obligations related to or arising out of
MTBC’s operation of the business or the Foreclosed Collateral arising from and
after the Effective Date;

 

(b)       the accrued, non-insider and undisputed normal course of business
payables listed on Exhibit B in the amounts set forth therein (which may include
amounts due under executory contracts referenced in Section 5(c) hereof);
provided, however, that in no event shall the Assumed Liability under this
Section 5(b) exceed the amount of $650,000 in the aggregate, nor shall MTBC be
deemed to have assumed any liability described in this paragraph to the extent
that assumption of such liability would cause MTBC to incur Assumed Liabilities
under this Section 5(b) in excess of $650,000;

 

(c)       all claims, liabilities and obligations due and owing as of the
Effective Date under each of the executory contracts (including Medical Billing
Agreements) listed on Exhibit C (collectively, the “Assumed Contracts”);

 

(d)       (i) to the extent accrued through September 30, 2016, certain claims,
liabilities and obligations of the Debtors to all employees of the Debtors and
to assume, pay, perform and discharge, all liabilities for accrued severance,
vacation, salary, wages, bonuses, applicable payroll taxes, employee benefits
(whether or not relating to or arising from any employee benefit plan), and any
liabilities arising under, in connection with, or relating to any employee
benefit plans, in each case in the amounts listed on Exhibit D; provided,
however, that in no event shall the Assumed Liability under this Section 5(d)(i)
exceed the amount of $500,000 in the aggregate, nor shall MTBC be deemed to have
assumed any liability described in this Section 5(d)(i) to the extent that
assumption of such liability would cause MTBC to incur Assumed Liabilities under
this paragraph in excess of $500,000; and (ii) to the extent accrued on or after
October 1, 2016, claims, liabilities and obligations of the Debtors to all
employees of the Debtors and to assume, pay, perform and discharge, all
liabilities for accrued severance, vacation, salary, wages, bonuses, applicable
payroll taxes, employee benefits (whether or not relating to or arising from any
employee benefit plan), and any liabilities arising under, in connection with,
or relating to any employee benefit plans; and

 

(e)       all transfer taxes, if any, arising from this transaction.

 

6.       Excluded Liabilities. Notwithstanding any other provision of this
Agreement to the contrary, MTBC is assuming only the Assumed Liabilities and is
not assuming any other liability, indebtedness, payable, claim against or
obligation of the Debtors whether presently in existence or arising hereafter,
whether or not arising out of or relating to the conduct of the Debtors’
businesses or associated with or arising from any of the Foreclosed Collateral
or any other rights, properties or assets used in or associated with the
Debtors’ businesses at any time, and whether legal or equitable, matured, fixed
or contingent, known or unknown, foreseen or unforeseen, ordinary or
extraordinary, patent or latent, or whether arising out of occurrences prior to,
at or after the Effective Date, and whether or not such liabilities or
obligations are disclosed in this Agreement, all of which, including the
liabilities set forth below, shall be retained by and remain obligations and
liabilities of the Debtors, including the following (all such liabilities and
obligations not being assumed being herein referred to as the “Excluded
Liabilities”):

 

5

 

 

(a)       except as expressly set forth in Section 5, all liabilities and
accrued costs and expenses arising from or related to the operation of the
Debtors’ businesses or the operation or condition of the Foreclosed Collateral
prior to the Effective Date or from facts, actions, omissions, circumstances, or
conditions existing, occurring or accruing prior to the Effective Date,
including any such liabilities in excess of the amounts specified in Section
5(b) and 5(d);

 

(b)       all claims, liabilities and obligations relating to or otherwise
arising, whether before, on or after the Effective Date, out of, or in
connection with any contract not identified as an Assumed Contract listed on
Exhibit C of this Agreement;

 

(c)       all employee related liabilities and obligations not assumed pursuant
to Section 5(d), including any portion of the Debtors’ final payroll in excess
of the Assumed Liability described in Section 5(d) above;

 

(d)       all federal, state, local or foreign taxes of the Debtors or any of
their affiliates, including taxes imposed on the Debtors under Section 956 of
the Internal Revenue Code and taxes imposed on the Debtors under Treasury
Regulations Section 1.1502-6 and similar provisions of state, local or foreign
tax law, other than transfer taxes expressly payable by MTBC pursuant to Section
5 of this Agreement;

 

(e)       all liabilities arising from or related to any action, arbitration,
audit, hearing, administrative proceeding, investigation, suit, litigation or
other proceeding (whether civil, criminal, administrative, investigative, or
informal and whether pending or threatened or having any other status) against
any Debtor or any of its affiliates, pending or threatened, or with respect to
any fact, action, omission, circumstance or condition existing, occurring or
accruing prior to the Effective Date;

 

(f)       all liabilities arising in connection with any violation of any
applicable law or order relating to the period prior to the Effective Date;

 

(g)       all liabilities of the Debtors in respect of indebtedness arising
prior to the Effective Date (other than claims arising out of or related to an
Assumed Contract as provided for in Section 5 hereof);

 

(h)       all warranty or product liability obligations of the Debtors;

 

(i)       any employment-related grievance, personal injury claim or other claim
of any former or current employee, officer, agent, consultant, independent
contractor or subcontractor of any Debtor sustained during any period or in
connection with an event occurring on or prior to the Effective Date, including
workers’ compensation claims;

 

(j)       any unpaid fees, expenses and other similar amounts in connection with
or arising from the provision of services on behalf of the Debtors in connection
with this Agreement and the transactions contemplated hereby, including any
investment banking, accounting, advisory, broker’s, finder’s, escrow agent or
legal fees or fees paid or owed to TKO Miller, LLC or any other Person; and

 

6

 

 

(k)       all liabilities of the Debtors under this Agreement.

 

7.       Transition Services Agreement. On the Effective Date, the Debtors shall
enter into the Transition Services Agreement, in the form attached hereto as
Exhibit E with MTBC, to allow MTBC to utilize certain facilities and equipment
of the Debtors for a limited period of time, not to exceed ninety (90) days
after the Effective Date, all on the terms and subject to the cost and expense
reimbursement and indemnification obligations of MTBC that are set forth in the
Transition Services Agreement.

 

8.       Access. On and after the Effective Date, upon reasonable advance
notice, MTBC will afford the Debtors and their counsel, advisors and other
agents reasonable access at reasonable times during normal business hours to
MTBC’s properties, books, records, employees, auditors and counsel to the extent
reasonably necessary (a) for financial reporting and accounting matters,
employee benefits matters, the preparation and filing of any tax returns,
reports or forms, and the defense of any tax audit, claim or assessment, in each
case relating to the Debtors, the Foreclosed Collateral, and the ownership of
the Foreclosed Collateral and operation of the Debtors’ businesses prior to the
Effective Date, (b) to permit the Debtors to determine any matter relating to
their rights and obligations hereunder and (c) any other reasonable business
purpose related thereto; provided, however, that any such access by the Debtors
shall not unreasonably interfere with the conduct of the business of MTBC. The
Debtors will hold, and will cause their officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence,
unless compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning MTBC
provided to them pursuant to this section.

 

9.       Employee Matters.

 

(a)       MTBC agrees to use its good faith efforts to offer “at will”
employment to at least 80% of the employees of the Debtors as of the date hereof
(such hired employees, the “Transferred Employees”). Nothing herein shall
prohibit MTBC from terminating the employment of any Transferred Employee and
all associated benefits after the date hereof.

 

(b)       MTBC shall maintain employee records transferred to MTBC hereunder for
a period of not less than four (4) years and during that period will afford the
Debtors reasonable access to such records during MTBC’s normal business hours.
MTBC shall maintain the confidentiality of such records and limit access thereto
in a manner consistent with MTBC’s treatment of its employee records.

 

10.       WARN Act.

 

(a)       From and after the Effective Date, MTBC shall assume all obligations
and liabilities, if any, for the provision of notice or payment in lieu of
notice and any applicable penalties under the WARN Act or any similar state or
local law arising as a result of this Agreement. MTBC hereby agrees to indemnify
the Debtors against and agrees to hold the Debtors harmless form any and all
expenses, losses, claims and damages incurred or suffered by the Debtors with
respect to the WARN Act or any similar state of local law arising as a result of
MTBC’s breach of this Agreement.

 

7

 

 

(b)       MTBC shall not, at any time prior to ninety (90) days after the
Effective Date, effectuate a “plant closing” or “mass layoff” as those terms are
defined in the WARN Act without complying fully with the WARN Act.

 

11.       Effect of Transfer and Acceptance of Transferred Foreclosed
Collateral.

 

(a)       The Parties acknowledge and agree that this Agreement constitutes
notice by MTBC and receipt and consent by the Debtors of MTBC’s Proposal to
retain the Foreclosed Collateral in full satisfaction of the Senior Secured
Indebtedness. This Agreement also constitutes the Debtors’ post-default waiver
and renunciation of all of their rights under Article 9, subdivision 6, of the
UCC (including Section 9-620). Upon execution of this Agreement, the Senior
Secured Notes shall be marked satisfied and surrendered to the Debtors.

 

(b)       The Debtors: (a) agree that they have received notice sufficient for
compliance with Sections 9-620 and 9-621 of the UCC and, in the alternative,
hereby expressly waive (i) any requirement for receipt of such notice and any
right to notification of sale, transfer, conveyance or surrender of the
Foreclosed Collateral pursuant to Sections 9-620 and 9-621 of the UCC, and (ii)
any remedies, rights, defenses or actions they might have as a result of failure
to have received such notice; (b) waive the right to redeem the Foreclosed
Collateral under Section 9-623 of the UCC or otherwise; (c) waive any right to
object to the sale, transfer, conveyance or surrender of the Foreclosed
Collateral pursuant to Section 9-620 of the UCC or otherwise; (d) waive any
obligation of MTBC to dispose of the Foreclosed Collateral; (e) waive any other
right, whether legal or equitable, that they may have in and to the Foreclosed
Collateral; and (f) agree that the transactions contemplated herein are
commercially reasonable. The Debtors acknowledge and agree that the waivers set
forth in this Section and elsewhere in this Agreement constitute material
consideration for the agreement of MTBC to execute and deliver this Agreement.

 

12.       Segregation and Delivery of Foreclosed Collateral by the Debtors. The
Debtors shall hold for the benefit of, and in trust for, MTBC all proceeds of
the Foreclosed Collateral. From and after the Effective Date, the Debtors will
remit to MTBC immediately any such proceeds and shall not commingle proceeds
with its other property.

 

13.       Acknowledgement of Obligations.

 

(a)       Each Debtor hereby acknowledges, confirms, and agrees that based on
existing defaults and events of default, it is unconditionally liable to MTBC
for the full and immediate payment of all of the Senior Secured Indebtedness,
plus all interest, charges, fees, costs, and expenses that may arise under the
Credit Agreement and other Loan Documents, plus all attorneys’ fees,
disbursements, and costs of collection incurred in connection with such Senior
Secured Indebtedness, and that the Debtors have no defenses, counterclaims, or
set-offs with respect to the full and immediate payment and performance of any
or all of the Obligations under the Loan Documents.

 

(b)       Each Debtor hereby further acknowledges, confirms, and agrees that (i)
there have been and currently exist multiple defaults and events of default
under the Loan Documents, which constitute material defaults under the Loan
Documents, (ii) any notice that might be given and any grace period or cure
period that must expire, prior to the secured parties’ exercising any of their
respective rights or remedies in connection with the Loan Documents, have been
given, complied with, and expired and, in any event, are hereby waived and
relinquished by such Debtor, and (iii) as a consequence, MTBC is now entitled
immediately to exercise all of its respective rights and remedies under the
applicable loan documents, at law, and in equity.

 

8

 

 

(c)       Each Debtor hereby further acknowledges, confirms, and agrees (i) that
as a result of existing defaults and events of default, MTBC has no commitment,
obligation, or agreement to make loans or other financial accommodations to such
Debtor, (ii) that all such commitments, obligations, and agreements have
terminated, (iii) MTBC has not waived, and this Agreement shall not and shall
not be deemed or construed to waive, any existing default or event of default,
and (iv) that nothing contained herein or in the transactions contemplated
hereby shall or shall be deemed or construed to constitute any such waiver.

 

14.       Acknowledgement of Security Interests. Each Debtor hereby
acknowledges, confirms, and agrees (i) that MTBC holds valid, enforceable, and
perfected first-priority liens on and security interests in the Foreclosed
Collateral, including the Foreclosed Collateral, (ii) that the Foreclosed
Collateral secures payment and performance of the Senior Secured Indebtedness,
(iii) that Lender is entitled to immediately proceed to foreclose upon the
Foreclosed Collateral and to exercise each of Lender’s other rights and remedies
set forth in the Note, the Security Agreement and the other Loan Documents as
provided by the Texas Uniform Commercial Code, and (iv) that each Debtor shall
take no action to challenge, limit, or dispute such liens or security interests,
the obligations, the Debtors’ defaults or events of default, or MTBC’s rights
and remedies in connection therewith.

 

15.       The Debtors’ Consent to Strict Foreclosure and Acceptance of the
Proposal.

 

(a)       Pursuant to Section 9-620 of the UCC, effective immediately upon
MTBC’s receipt of each Debtor’s countersignature hereto (which shall constitute
each Debtor’s consent to strict foreclosure and acceptance of MTBC’s Proposal,
on the terms and conditions hereof), MTBC shall accept the Foreclosed
Collateral. For the avoidance of doubt, MTBC’s Proposal does not apply to any
personal property in the possession of the Debtors that is not Foreclosed
Collateral. Such acceptance by MTBC and delivery thereof by the Debtors (on the
terms set forth herein), shall constitute partial satisfaction of the
obligations owed to MTBC under the Senior Secured Notes and the other
Transaction Documents (as defined in the Credit Agreement).

 

(b)       Each Debtor hereby acknowledges, confirms, and agrees that it received
the MTBC Proposal and that, by countersigning this Agreement, such Debtor
knowingly and irrevocably (i) accepts MTBC’s Proposal in accordance with the
terms and conditions hereof, and such Debtor further acknowledges, confirms, and
agrees that it shall have no further right to object to the terms and conditions
set forth herein and that MTBC shall retain the Foreclosed Collateral in full
satisfaction of the Senior Secured Indebtedness, as described herein , (ii)
waives any and all rights to notice it has or may have under Section 9-601, et
seq., Part 6 of the UCC, including all rights under Section 9-620 to receive
notice of the proposed retention of the Foreclosed Collateral or subsequent
disposition of same, or to the full extent of the law, any other notice or right
they may have arising under or pursuant to this or any other section of the UCC
or otherwise, (iii) waives all of such Debtor’s rights to redeem any of the
Foreclosed Collateral under Section 9-623 of the UCC, and (iv) waives any claim
of surplus or any claim that the MTBC’s Proposal was not made or accepted in
good faith, or any other claim, objection, opposition, or challenge in
connection with MTBC’s Proposal or such Debtor’s acceptance. Each Debtor hereby
irrevocably covenants not to raise any objection, opposition, or challenge in
connection with MTBC’s Proposal, the acceptance thereof by such Debtor, or
otherwise with respect to the Foreclosed Collateral.

 

9

 

 

(c)       Each Debtor hereby further acknowledges, confirms, and agrees that it
shall cooperate fully with MTBC and its agents, successors, assigns, and
designees in connection with the MTBC’s Proposal and this Agreement, and shall
take such actions, and sign and deliver such documents, as requested by MTBC in
order to effectuate the same, including but not limited to the transfer to, and
registration in the name of MTBC of the stock of RCM-MediGain India and delivery
of possession and title of the Foreclosed Collateral to MTBC.

 

(d)       Pursuant to authority provided to the Senior Secured Lender under the
Loan Documents, MTBC agrees to vote and execute documents evidencing its vote of
the pledged membership interests in MediGain, to approve MediGain’s consent to
the MTBC Proposal.

 

16.       Bankruptcy Matters.

 

(a)       Factual Background. Each Debtor stipulates, acknowledges, and agrees
that:

 

(i)       If the Debtors fail to perform their obligations under this Agreement
and file, or have filed against them, a case under title 11 of the United States
Code (the “Bankruptcy Code”), such a filing could delay MTBC’s disposition of
the Foreclosed Collateral. In that event, each Debtor stipulates and agrees that
cause exists for relief from the automatic stay imposed by section 362 of the
Bankruptcy Code or any similar provision of law, including any right to seek
relief under section 105 of the Bankruptcy Code.

 

(ii)       The Foreclosed Collateral is not necessary to an effective
reorganization of the Debtor because an effective reorganization is not
possible.

 

(iii)       The Debtors cannot provide “adequate protection” (as defined in
section 361 of the Bankruptcy Code) of MTBC’s security interest in the
Foreclosed Collateral to the extent necessary to satisfy sections 361 and
362(d)(1) of the Bankruptcy Code.

 

(b)       Each Debtor makes the foregoing acknowledgments with the understanding
and desire that they be treated as admissions in connection with any proceeding
for relief from the automatic stay or any similar legal process by which MTBC
may seek leave to foreclose or to exercise any other remedy against the
Foreclosed Collateral in any subsequent bankruptcy or other proceeding that
involves any Debtor.

 

(c)       Relief from Automatic Stay. Based on the foregoing factual background,
each Debtor agrees that, in the event that it shall (i) seek in any case filed
under the Bankruptcy Code by or against any Debtor any relief that has the
effect of modifying or limiting MTBC’s rights hereunder in any bankruptcy court
or other court of competent jurisdiction or, (ii) seek, consent to, or acquiesce
in the appointment of any trustee, receiver, conservator or liquidator, or (iii)
be the subject of any order, judgment or decree entered by any court of
competent jurisdiction approving a petition filed by or against it for any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future federal or state law relating to
bankruptcy, insolvency or relief for the Debtor, then MTBC shall thereupon be
entitled to relief from:

 

(i)       Any automatic stay imposed by section 362 of the Bankruptcy Code, as
amended, on or against the rights and remedies otherwise available to Lender,
and

 

10

 

 

(ii)       Any other similar provision of law that has the effect of modifying
or limiting MTBC’s right to exercise its rights and remedies under this
agreement and the Loan Documents. Each Debtor hereby further agrees (i) to take
or consent to any and all action necessary to effectuate such relief from the
automatic stay or other provision of law, and (ii) that it waives its rights to
seek any injunctive relief under section 105 of the Bankruptcy Code or
otherwise, any other rights, or the filing of a subsequent proceeding by any
Debtor with respect to any acts by Lender to enforce rights in the Foreclosed
Collateral.

 

(d)       Provided each Debtor is vigorously opposing the relief sought, the
foregoing consent and waiver shall not apply to an involuntary petition filed
against any Debtor until and unless a final order for relief is entered;
provided, however, that nothing set forth herein shall prevent MTBC from seeking
relief from the automatic stay or any other relief.

 

17.       Representations and Warranties.

 

(a)       MTBC hereby represents and warrants to the Debtors that (i) it has
full power and authority to execute, deliver, and perform its obligations under
this Agreement and the documents related hereto, and (ii) the execution,
delivery, and performance of this Agreement and such documents has been duly
authorized and approved and does not require any further authorization or
consent of MTBC.

 

(b)       The Debtors hereby represent and warrant, jointly and severally, to
MTBC as follows:

 

(i)       General. Each Debtor (i) has read and fully understands the terms and
conditions of this Agreement and its acceptance of MTBC’s Proposal and (ii) has
consulted with, has received the advice of, and has been represented with
respect to the subject matter hereof by counsel of such Debtor’s own choosing,
prior to countersigning. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and have each been represented by
respective legal counsel of their choice. In the event an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or not favoring any party by virtue of the authorship of
any of the provisions of this Agreement.

 

(ii)       Board Resolutions. The Board of Managers for each Debtor has executed
resolutions adopted by duly authorized, valid, unanimous written consent on
September 28, 2016, relating to, among other things, the acceptance,
authorization, execution, delivery, and performance of the Proposal and this
Agreement and all other agreements and documents to be executed in connection
therewith. All such resolutions are in full force and effect on the date hereof
in the form in which adopted without amendment, modification, or revocation, and
no other or further resolution or action by the board of managers of each Debtor
or any committee thereof has been adopted relating to the acceptance,
authorization, execution, delivery, or performance of this Agreement or the
transactions contemplated hereby and herein.

 

(iii)       Audit. The Debtors acknowledge that MTBC will be required to file a
Form 8-K within 74 days of this Agreement, containing the results of a completed
audit of the Debtors’ consolidated financial statements for 2014 and 2015 in
conformity with Generally Accepted Accounting Principles and the controlling
requirements of the United States Securities and Exchange Commission (“SEC”)
Rule 3-05 of Regulation S-X. Promptly following the execution of this Agreement,
the Debtors shall, at MTBC’s cost and expense, support MTBC in obtaining an
audit that satisfies the requirements of GAAP and the Securities and Exchange
Commission. Debtors shall also, at MTBC’s cost and expense, support MTBC in
obtaining reviewed financial statements by quarter for all quarterly periods in
2015 and 2016 through September 30, 2016.

 

11

 

 

(iv)       Organization; Transferred Subsidiaries.

 

(1)       MediGain is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Texas, and
Millennium is a limited liability company duly organized, validly existing and
in good standing under the Laws of the State of New Jersey, and each has the
limited liability company power and authority, and is duly qualified or licensed
in each jurisdiction where necessary in order, to own, lease and operate the
Foreclosed Collateral, and to carry on in all material respects the Business as
now being conducted and in all jurisdictions in which the Business is now being
conducted.

 

(2)       To the Knowledge of the Debtors, RCM-MediGain India and RCM-MediGain
Colombo Private Limited are private limited companies duly incorporated, validly
existing and in good standing under the laws of India and Sri Lanka,
respectively. The Transferred Subsidiaries have all requisite company power and
authority, and are duly qualified or licensed in each jurisdiction where
necessary in order, to own, lease and operate their respective portions of the
Foreclosed Collateral, and to carry on in all material respects their respective
business as now being conducted and in all jurisdictions in which the business
is now being conducted. The Debtors have delivered or made available to MTBC
true, complete and correct copies of the organizational and constituent
documents of the Transferred Subsidiaries. To the Knowledge of the Debtors, the
assets pledged to secure the Senior Secured Notes include 100% of the stock of
RCM-MediGain India, and is therefore included in the Foreclosed Collateral.
However, if all or any of the stock of RCM-MediGain India is not validly
pledged, MediGain hereby sells, transfers and conveys all of its ownership
interest in RCM-MediGain India to Buyer for $100.

 

(3)       To the Knowledge of the Debtors, all of the outstanding capital stock
of, or other equity or voting securities or ownership or voting interests in,
RCM-MediGain India are duly authorized, validly issued, fully paid and
non-assessable and not subject to any pre-emptive or similar rights and
wholly-owned by MediGain, free of any limitation or restriction (including any
restriction on the right to vote, sell or otherwise dispose of such capital
stock or other equity or voting securities or ownership or voting interests).
There are no (i) issued, reserved for issuance or outstanding securities of the
Transferred Subsidiaries convertible into or exchangeable for shares of capital
stock or other equity or voting securities of or ownership or voting interests
in the Transferred Subsidiaries, (ii) warrants, calls, options or other rights,
commitments, agreements or understandings, whether written or oral, to acquire
from any Debtor or the Transferred Subsidiaries, or other obligations of any
Debtor or the Transferred Subsidiary to issue, deliver, sell, repurchase or
redeem, or cause to be issued, delivered, sold, repurchased or redeemed, any
capital stock or other equity or voting securities of or ownership or voting
interests in, or any securities convertible into or exchangeable for any capital
stock or other equity or voting securities of or ownership or voting interests
in, the Transferred Subsidiaries, including any agreements granting any
preemptive rights, anti-dilutive rights, rights of first refusal or similar
rights with respect to any equity or voting securities of or ownership or voting
interest in the Transferred Subsidiaries, or (iii) restricted shares, stock
appreciation rights, performance units, contingent value rights, “phantom” stock
or similar securities or rights that are derivative of, or provide economic
benefits based, directly or indirectly, on the value or price of, any capital
stock of, or other equity or voting securities of or ownership or voting
interests in, the Transferred Subsidiaries (the items in clauses (i) through
(iii) being referred to collectively as the “Transferred Subsidiaries
Securities”). Neither the Debtors nor the Transferred Subsidiaries are a party
to any agreement, arrangement or understanding with respect to the voting of any
Transferred Subsidiaries Securities (including voting trusts and proxies) or
sale or transfer of any Transferred Subsidiaries Securities.

 

12

 

 

(v)       Governmental Authorization. Except as disclosed on Schedule A, the
execution, delivery and performance by the Debtors of this Agreement and the
consummation of this Agreement by the Debtors require no action by or in respect
of, or filing with, any Governmental Authority other than any such action or
filing as to which the failure to make or obtain would not have a Material
Adverse Effect on the Foreclosed Collateral or the Debtors’ business.

 

(vi)       Noncontravention. To the Knowledge of the Debtors, the execution,
delivery and performance by the Debtors of this Agreement do not and will not
(a) violate any of the Debtors or Transferred Subsidiaries’ certificates of
formation, as amended, operating agreements, or other corporate or
organizational documents, (b) materially violate any applicable Law, or (c)
result in the creation or imposition of any Lien on any Foreclosed Collateral.

 

(vii)       Required Consents. Intentionally deleted.

     

(viii)      Financial Statements.

 

(1)       Schedule B sets forth the unaudited balance sheets, statements of
profit or loss, and statements of cash flow of each Debtor for each of the
fiscal years ended as of December 31, 2014 and December 31, 2015, together with
2016 financials for the eight months ending August 31, 2016. To the Knowledge of
the Debtors, the financial statements included in Schedule B are accurate and
complete in all material respects and present fairly in all material respects
the financial position of the Debtors as of the respective dates thereof and the
results of operations and cash flows of Debtors for the periods covered thereby.

 

(2)       Schedule D sets forth the Debtors’ Accounts Receivable as of the
Effective Date. Neither Debtor has taken any action, or omitted to take any
action, substantially for the purpose of artificially manipulating the amount of
the Accounts Receivable as of the Effective Date.

 

(ix)       Litigation. To the Knowledge of the Debtors, except as disclosed in
detail on Schedule E, there is no Action pending against, or threatened against
or by, a Debtor or Transferred Subsidiary before any Governmental Authority (a)
relating to or affecting, a Debtor or Transferred Subsidiary, the Foreclosed
Collateral or the Assumed Liabilities, that involves an assertion or claim by a
party of liability in excess of $25,000 or that is otherwise reasonably likely
to have a Material Adverse Effect or (b) that in any manner challenges or seeks
to prevent, enjoin, alter or materially delay any action required by any Party
under this Agreement.

 

(x)       Permits. To the Knowledge of the Debtors, Schedule F sets forth a list
of all Permits required to conduct and operate the Debtors’ and Transferred
Subsidiaries’ Business as currently conducted by the Debtors and Transferred
Subsidiaries’, including the names of the Permits and, if available, their
respective dates of issuance and expiration. To the Knowledge of the Debtors,
each such Permit is valid and in full force and effect and, all fees and charges
with respect to such Permits as of the date hereof have been paid in full.
Except as set forth on Schedule F, to the Knowledge of the Debtors, (a) each
Debtor or Transferred Subsidiary is in material compliance with the terms and
requirements of each such Permit; (b) no written notice of violation of any
Permit has been received from any Governmental Authority and no Legal Proceeding
is pending seeking to revoke or limit any such Permit; and (c) no event has
occurred that, with or without notice or lapse of time or both, would reasonably
be expected to result in the revocation, suspension, lapse or limitation of any
Permit set forth in Schedule F.

 

13

 

 

(xi)       Undisclosed Liabilities. To the Knowledge of the Debtors, the Debtors
and Transferred Subsidiaries have no Liabilities with respect to the Debtors’
and Transferred Subsidiaries’ Businesses, except (a) those which are adequately
recorded or reserved for in the Balance Sheet, (b) those which have been
incurred in the ordinary course of business since the Interim Balance Sheet
Date, and (c) those set forth on Schedule G.

 

(xii)       Absence of Changes. Except as set forth on Schedule H and except for
such actions that would not be reasonably expected to result in a Materially
Adverse Effect, since the Interim Balance Sheet Date, the Debtors and
Transferred Subsidiaries have not, other than in the ordinary course of business
consistent with past practice, taken any of the following actions:

 

(1)       sold, transferred, assigned, leased, subleased, licensed, or otherwise
disposed of any of their assets, tangible or intangible, owned, leased, or
licensed, with a value in excess of $10,000 individually or $50,000 in the
aggregate;

 

(2)       accelerated the collection of any of their Accounts Receivable;

 

(3)       made any changes to any of their methods of accounting or methods of
reporting revenue and expenses or accounting practices, or write up, write down,
or write off the book value of any Purchased Asset(s) other than, in each case,
as required by GAAP or applicable Law;

 

(4)       created, incurred, or permitted to arise any Lien on any of the
Foreclosed Collateral, other than Permitted Liens and Liens that will be
released upon the Closing;

 

(5)       made any capital expenditure (or series of related capital
expenditures) involving more than $100,000;

 

(6)       made any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans, and acquisitions);

 

(7)       canceled, compromised, waived, or released any right or Action (or
series of related rights and Actions);

 

(8)       experienced any material casualty, damage, struction, or loss (whether
or not covered by insurance) to any of the Foreclosed Collateral;

 

(9)       accelerated, terminated, materially modified or canceled of any
Assumed Contract or Permit; or

 

14

 

 

(10)       entered into, agreed to enter into, offered to enter into, or amended
or modified, whether verbally, orally, or by any other means, any Contract to do
any of the foregoing.

 

(xiii)       Intellectual Property Rights. Schedule I sets forth an accurate and
complete list of all Registered Intellectual Property Rights included in the
Foreclosed Collateral. Except as set forth on Schedule I, to the Knowledge of
the Debtors, there exist no outstanding challenges to the ownership and use by
the Debtors of the Registered Intellectual Property Rights, nor any alleged
infringements of such Registered Intellectual Property Rights by third parties.
Except as set forth on Schedule I, none of the Registered Intellectual Property
Rights included in the Foreclosed Collateral have been licensed by the Debtors
to any other Person.

 

(xiv)       Compliance with Laws and Court Orders. To the Knowledge of the
Debtors, the Debtors and Transferred Subsidiaries are, and have been at all
times during the two (2) years prior to the Effective Date, in material
compliance with all Laws applicable to the Foreclosed Collateral, the Assumed
Liabilities, and the conduct of the Business, except for violations which would
not reasonably be expected to have a Material Adverse Effect. During the two (2)
years prior to the Effective Date, the Debtors have not received any written
notice from any Governmental Authority that any violation of such Laws exist,
except for such violations as have been dismissed or otherwise finally resolved
and except for violations which would not reasonably be expected to have a
Material Adverse Effect.

 

(xv)       Real Property. Schedule J sets forth the address and description of
all Leased Real Property, and a true and complete list of all leases pursuant to
which and the Debtor or Transferred Subsidiaries holds any Leased Real Property
(collectively, the “Leases”). The Debtors have delivered to MTBC a true and
complete copy of each Lease. With respect to each Lease and to the Knowledge of
the Debtors:

 

(1)       such Lease is valid, binding, enforceable and in full force and
effect, and the Debtors enjoy peaceful and undisturbed possession of the Leased
Real Property;

 

(2)       The Debtors and Transferred Subsidiaries are not in breach or default
under such Lease, and no event has occurred or circumstance exists which, with
the delivery of notice, passage of time or both, would constitute such a breach
or default, and Debtors and Transferred Subsidiaries have paid all rent due and
payable under such Lease; and

 

(3)       The Debtors and Transferred Subsidiaries have not received nor given
any notice of any default or event that with notice or lapse of time, or both,
would constitute a default by a Debtor under any of the Leases and, to the
Knowledge of the Debtors, no other party is in default thereof, and no party to
any Lease has exercised any termination rights with respect thereto.

 

(xvi)       Tax Matters.

 

(1)       No material deficiency for any amount of Taxes has been proposed,
asserted or assessed in writing or, to the Knowledge of the Debtors, other than
in writing, by any Governmental Authority against any Debtor or Transferred
Subsidiaries with respect to the Foreclosed Collateral or the Assumed
Liabilities that remains unpaid.

 

15

 

 

(2)       There are no Liens for Taxes upon any Foreclosed Collateral or
employee benefits.

 

(3)       No written claim has been received by any Debtor or Transferred
Subsidiaries from an authority in a jurisdiction where such Debtor or
Transferred Subsidiaries do not file Tax Returns claiming that such Debtor or
Transferred Subsidiaries are or may be subject to taxation in that jurisdiction,
which claim, if successfully asserted, could reasonably be expected to result in
any material liability for Taxes.

 

(xvii)       Personnel Matters.

 

(1)       Schedule K contains an accurate and complete list of the names, job
classifications, base compensation, and any supplemental or bonus compensation
(including any retention bonus arrangements) for all salaried employees of any
Debtor or Transferred Subsidiary (the “Current Employees”).

 

(2)       Except as set forth in Exhibit D and except as would not be reasonably
expected to have a Material Adverse Effect, all compensation, including wages,
commissions and bonuses payable to all employees, independent contractors or
consultants of the Debtors or Transferred Subsidiaries for services performed on
or prior to the Effective Date have been paid in full or shall be paid by the
Debtors in full in the ordinary course of business and there are no outstanding
agreements, understandings or commitments of any Debtor or Transferred
Subsidiaries with respect to any compensation, commissions or bonuses.

 

(3)       To the Knowledge of the Debtors and except as would not be reasonably
expected to have a Material Adverse Effect, the Debtors and Transferred
Subsidiaries are, and have been for the two (2) years prior to the Effective
Date, in compliance with all applicable Laws pertaining to employment and
employment practices to the extent they relate to employees of the Debtors and
Transferred Subsidiaries, including all Laws relating to labor relations, equal
employment opportunities, fair employment practices, employment discrimination,
harassment, retaliation, reasonable accommodation, disability rights or
benefits, immigration, wages, hours, overtime compensation, child labor, hiring,
promotion and termination of employees, working conditions, meal and break
periods, privacy, health and safety, workers’ compensation, leaves of absence
and unemployment insurance. To the Knowledge of the Debtors and except as would
not be reasonably expected to have a Material Adverse Effect, all employees of
the Debtors classified as exempt under the Fair Labor Standards Act and state
and local wage and hour laws are properly classified. There are no Actions
against a Debtor or Transferred Subsidiaries pending, or to the Knowledge of the
Debtors, threatened to be brought or filed, by or with any Governmental
Authority in connection with the employment of any current or former applicant,
employee, consultant or independent contractor of the Debtors or Transferred
Subsidiaries, including, without limitation, any claim relating to unfair labor
practices, employment discrimination, harassment, retaliation, equal pay, wages
and hours or any other employment related matter arising under applicable Laws.

 

(xviii)       Customers. Schedule M lists all Customers for 2015 and 2016
year-to-date and sets forth opposite the name of each such Customer, the monthly
net revenues attributable to each such Customer, the Debtors’ Accounts
Receivable aging relative to each such Customer divided into 30/60/90+ aging
buckets, together with a representation of whether each such Customer is
presently in Good Standing.

 

(xix)       Insurance. Intentionally deleted.

 

16

 

 

(xx)       Certain Fees. Except for the fees and expenses of TKO Miller which
fee shall be the sole responsibility of the Debtors, the Debtors have not
incurred any liability for any investment banking fees, brokerage fees, finders’
fees, or other similar fees in connection with this Agreement or the
Transactions.

 

(xxi)       Resignations. Intentionally deleted.

 

18.       Intentionally Deleted.

 

19.       Tax Returns. The Debtors shall promptly prepare and file on or before
the due date or any extension thereof all required federal, state, and local tax
returns with respect to such Debtor’s operations prior to the date hereof. The
Debtors shall provide MTBC with copies of all such tax returns, the contents of
which shall be kept confidential by MTBC unless disclosure is otherwise required
by law, subpoena, court order, or governmental audit.

 

20.       Name Change. On or immediately following the date hereof, the Debtors
shall file with the required Secretary of State of the States amendments to
their respective corporate charters changing such Debtor’s name to a name which
does not include the word “MediGain” or “Millennium” or any derivation or
permutation thereof.

 

21.       Collection on Accounts. Subsequent to the date hereof, MTBC shall have
the right and authority to collect all accounts receivables and other items
transferred and assigned to it by the Debtors hereunder and to endorse with the
name of both of the Debtors all checks received on account of such receivables
or other items, and each Debtor agrees that such Debtor will promptly transfer
or deliver to MTBC from time to time, any cash or other property that such
Debtor may receive with respect to any claim, contract, license, lease,
commitment, sale order, purchase order, or receivable of any character or any
other items required to be transferred by such Debtor to MTBC pursuant to the
provisions hereof.

 

22.       Transfer Documents. On the date hereof, the Debtors shall execute and
deliver to MTBC the Bill of Sale and Assignment and Assumption Agreement in the
forms of Exhibit F and Exhibit G hereto; provided, however, that such documents
are executed solely to facilitate the retention by MTBC of the Foreclosed
Collateral, and shall not in any way be construed to characterize the transfer
of the Foreclosed Collateral by the Debtors to MTBC other than as the strict
foreclosure by MTBC of its lien on and security interest in such Collateral. In
addition, the Debtors agree to take such further actions and execute such
documents as are reasonably requested by MTBC to effect the transfer of the
Foreclosed Collateral.

 

23.       Transferred Subsidiaries. The Parties acknowledge and agree that the
Foreclosed Collateral shall include the Transferred Subsidiaries Securities and
in connection with the Parties’ compliance with regulatory and tax requirements
under Indian law, the Debtors agree to cooperate on or after the Effective Date
as necessary or reasonably requested in connection with the conveyance of the
Transferred Subsidiaries Securities to MTBC in accordance with applicable Law
(including Indian law). For purposes of MTBC’s credit bid, the Parties
acknowledge and agree that $200,000 shall be applied to the Transferred
Subsidiaries Securities.

 

24.       No Successor Liability. None of MTBC, its affiliates, or any of their
respective members, partners, shareholders, principals, employees, agents,
representatives, and advisors (as applicable) is a mere continuation of any
Debtor, or is holding itself out to the public as a continuation of any Debtor.
There is no continuity or common identity, nor any continuity of enterprise,
between the Debtors and MTBC, its affiliates, or any of their respective
members, partners, shareholders, principals, employees, agents, representatives,
and advisors (as applicable). None of MTBC, its affiliates, or any of their
respective members, partners, shareholders, principals, employees, agents,
representatives, and advisors (as applicable) is a successor to the Debtors, and
none of the transactions contemplated by herein is intended in any way
whatsoever to constitute a consolidation, merger, or de facto merger of MTBC,
its affiliates, or any of their respective members, partners, shareholders,
principals, employees, agents, representatives, and advisors with or into the
Debtors.

 

17

 

 

25.       RELEASES.

 

EACH DEBTOR HEREBY GRANTS, VOLUNTARILY, KNOWINGLY, UNCONDITIONALLY, AND
IRREVOCABLY, WITH SPECIFIC AND EXPRESS INTENT, FOR AND ON BEHALF OF ITSELF, ITS
MANAGERS, MEMBERS, DIRECTORS, OFFICERS, EMPLOYEES, STOCKHOLDERS, AFFILIATES,
AGENTS, REPRESENTATIVES, ACCOUNTANTS, ATTORNEYS, SUCCESSORS, AND ASSIGNS, AND
THEIR RESPECTIVE AFFILIATES (COLLECTIVELY, THE “RELEASING DEBTOR PARTIES”), A
FULL AND COMPLETE RELEASE AND DISCHARGE TO MTBC, AND EACH OF ITS MANAGERS,
MEMBERS, DIRECTORS, OFFICERS, EMPLOYEES, STOCKHOLDERS, AFFILIATES, AGENTS,
REPRESENTATIVES, ACCOUNTANTS, ATTORNEYS, PREDECESSORS, SUCCESSORS, AND ASSIGNS
(COLLECTIVELY, THE “RELEASED MTBC PARTIES”), AND ANY OTHER PERSON OR INSURER
THAT MAY BE RESPONSIBLE OR LIABLE FOR ANY ACT OR OMISSION OF ANY RELEASED MTBC
PARTY OR WHO MAY BE LIABLE FOR ANY INJURY OR DAMAGE RESULTING THEREFROM, OF AND
FROM ANY AND ALL ACTIONS, CAUSES OF ACTION, DAMAGES, CLAIMS, COUNTERCLAIMS,
CROSSCLAIMS, OBLIGATIONS, LIABILITIES, COSTS, EXPENSES, AND DEMANDS OF ANY KIND
WHATSOEVER, WHETHER AT LAW OR IN EQUITY, MATURED OR UNMATURED, VESTED OR
CONTINGENT, KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR ARISING HEREAFTER, THAT
ANY RELEASING DEBTOR PARTY HAS OR MAY HAVE AGAINST ANY RELEASED MTBC PARTY IN
CONNECTION WITH, ARISING UNDER, OR OTHERWISE RELATING TO THE TRANSACTIONS
CONTEMPLATED BY MTBC’S PROPOSAL OR BY THE CREDIT AGREEMENT OR OTHER LOAN
DOCUMENTS; PROVIDED, HOWEVER, THAT SUCH RELEASE SHALL NOT APPLY TO CLAIMS
ARISING FROM A VIOLATION OF THIS AGREEMENT OR ANY CLAIM THAT ANY RELEASED DEBTOR
PARTY (AS DEFINED BELOW) MAY HAVE, NOW OR IN THE FUTURE, ARISING FROM THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH DEBTOR HEREBY AGREES AND ACKNOWLEDGES
THAT THE FOREGOING RELEASE IS A MATERIAL INDUCEMENT TO MTBC TO ACCEPT THE
SUBJECT FORECLOSED COLLATERAL ON THE TERMS HEREOF AND THAT MTBC HAS RELIED
THEREON IN AGREEING TO EXECUTE THIS AGREEMENT. EACH DEBTOR HEREBY WAIVES THE
BENEFIT OF ANY LAW THAT MAY PROVIDE IN SUBSTANCE: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS THAT THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN ITS
FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY IT, WOULD HAVE
MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” EACH DEBTOR HEREBY AGREES
AND UNDERSTANDS THAT THE FACTS THAT IT BELIEVES TO BE TRUE AT THE TIME OF MAKING
THIS RELEASE MAY LATER TURN OUT TO BE DIFFERENT THAN IT NOW BELIEVES, AND THAT
INFORMATION THAT IS NOT NOW KNOWN OR SUSPECTED MAY LATER BE DISCOVERED. EACH
DEBTOR HEREBY ACCEPTS THIS POSSIBILITY, AND ASSUMES THE RISK THAT FACTS MAY TURN
OUT TO BE DIFFERENT AND NEW INFORMATION MAY BE DISCOVERED. EACH DEBTOR HEREBY
AGREES THAT THE RELEASE PROVIDED HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE
EFFECTIVE AND NOT SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE
IN SUCH FACTS OR NEW INFORMATION.

 

18

 

 

MTBC HEREBY GRANTS, VOLUNTARILY, KNOWINGLY, UNCONDITIONALLY, AND IRREVOCABLY,
WITH SPECIFIC AND EXPRESS INTENT, FOR AND ON BEHALF OF ITSELF AND THE OTHER
RELEASED PARTIES A FULL AND COMPLETE RELEASE AND DISCHARGE TO THE CURRENT
OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS (INCLUDING ATTORNEYS) OF THE DEBTORS
(EXCLUDING, FOR THE AVOIDANCE OF DOUBT, EACH OF THE DEBTORS AND THEIR RESPECTIVE
SUBSIDIARIES) (COLLECTIVELY, THE “RELEASED DEBTOR PARTIES”) OF AND FROM ANY AND
ALL ACTIONS, CAUSES OF ACTION, DAMAGES, CLAIMS, COUNTERCLAIMS, CROSSCLAIMS,
OBLIGATIONS, LIABILITIES, COSTS, EXPENSES, AND DEMANDS OF ANY KIND WHATSOEVER,
WHETHER AT LAW OR IN EQUITY, MATURED OR UNMATURED, VESTED OR CONTINGENT, KNOWN
OR UNKNOWN, WHETHER NOW EXISTING OR ARISING HEREAFTER, THAT ANY RELEASING MTBC
PARTY HAS OR MAY HAVE AGAINST ANY RELEASED DEBTOR PARTY; PROVIDED, HOWEVER, THAT
SUCH RELEASE SHALL NOT APPLY TO CLAIMS ARISING FROM A VIOLATION OF THIS
AGREEMENT OR ANY CLAIM THAT ANY RELEASED MTBC PARTY MAY HAVE, NOW OR IN THE
FUTURE, ARISING FROM THE TRANSACTIONS CONTEMPLATED HEREBY. EACH MTBC RELEASING
PARTY HEREBY AGREES AND ACKNOWLEDGES THAT THE FOREGOING RELEASE IS A MATERIAL
INDUCEMENT TO THE DEBTORS TO AGREE TO THE TERMS HEREOF AND THAT THE DEBTORS HAVE
RELIED THEREON IN AGREEING TO EXECUTE THIS AGREEMENT. EACH MTBC RELEASING PARTY
HEREBY WAIVES THE BENEFIT OF ANY LAW THAT MAY PROVIDE IN SUBSTANCE: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY
IT, WOULD HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” EACH MTBC
RELEASING PARTY HEREBY AGREES AND UNDERSTANDS THAT THE FACTS THAT IT BELIEVES TO
BE TRUE AT THE TIME OF MAKING THIS RELEASE MAY LATER TURN OUT TO BE DIFFERENT
THAN IT NOW BELIEVES, AND THAT INFORMATION THAT IS NOT NOW KNOWN OR SUSPECTED
MAY LATER BE DISCOVERED. EACH MTBC RELEASING PARTY HEREBY ACCEPTS THIS
POSSIBILITY, AND ASSUMES THE RISK THAT FACTS MAY TURN OUT TO BE DIFFERENT AND
NEW INFORMATION MAY BE DISCOVERED. EACH MTBC RELEASING PARTY HEREBY AGREES THAT
THE RELEASE PROVIDED HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE EFFECTIVE AND
NOT SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE IN SUCH FACTS
OR NEW INFORMATION.

 

26.       Governing Law. This Agreement and the rights and obligations hereunder
of each of the parties hereto shall be governed by and interpreted, determined,
and enforced in accordance with the internal laws of the State of Texas, without
giving effect to principles of conflicts of laws.

 

19

 

 

27.       Counterparts. This Agreement may be executed in counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Electronic signature and
transmission thereof shall also bind the parties hereto.

 

28.       Interpretation. The descriptive headings of the various sections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof or
thereof. Whenever the context and construction so require, all words herein in
the singular number shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine. As used herein, the phrase “to
the knowledge of the Debtors” and similar statements regarding “knowledge” of
the Debtors refer to the actual knowledge of Juanita Schwartzkopf or Alan Weiner
after reasonable inquiry. Capitalized terms not otherwise defined herein shall
have the meanings ascribed to such terms in Exhibit H attached hereto and
incorporated herein.

 

29.       Effectiveness of Agreement. This Agreement and the rights and
obligations hereunder, including, without limitation, the Debtors’ acceptance of
the Proposal, shall become effective after execution and delivery thereof by the
Debtors.

 

30.       No Third-Party Beneficiary. No rights are intended to be created under
this Agreement for the benefit of any third party donee, creditor or incidental
beneficiary of the Debtors or any other Person, other than MTBC.

 

31.       Entire Agreement. This Agreement, including all Schedules and Exhibits
attached hereto, sets forth the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
understandings of the parties hereto with respect to the foregoing.

 

[Signature page follows]

 

20

 

 

IN WITNESS WHEREOF, the parties have duly executed this Strict Foreclosure
Agreement as of the date and time first above written.

 

  DEBTORS:       MediGain, LLC,   a Texas limited liability company         By:
/s/ Juanita Schwartzkopf   Name: Juanita Schwartzkopf   Title: CEO        
Millennium Practice Management Associates, LLC,   a New Jersey limited liability
company         By: /s/ Juanita Schwartzkopf   Name: Juanita Schwartzkopf  
Title: CEO         MTBC:       MTBC Acquisition, Corp. a Delaware corporation  
      By:  /s/ Mahmud U. Haq   Name: Mahmud U. Haq   Title: CEO

 

21

 



